                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                            CRIMINAL ACTION

VERSUS                                                              NO: 15-293

SABRINA DEVILLE                                                     SECTION: "A" (1)

                                   ORDER AND REASONS

        Before the Court is a Motion Requesting This Court Unseal Pertinent Documents

(Rec. Doc. 647) filed by Defendant Sabrina Deville. Having considered the pro se motion, the

record, and the applicable law, the Court finds that Defendant’s Motion Requesting This Court

Unseal Pertinent Documents (Rec. Doc. 647) is DENIED for the reasons set forth below.

        This Court held a rearraignment on March 29, 2017, at which Deville plead guilty to

Counts 1, 5, and 10 of a Superseding Indictment. Pursuant to the plea agreement and as admitted

to by Deville in the factual basis, she committed violations of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), 843(b), and 847. (Rec. Doc. 373, 374, and 375). On October 3, 2017, the Court

sentenced Deville to eighty-seven months for Counts 1 and 5, and forty-eight months for Count

10 to be served concurrently. (Rec. Doc. 513). Deville brought a pro se Motion to Vacate the

Sentence pursuant to 28 U.S.C. § 2255 alleging three grounds: (1) ineffective assistance of

counsel; (2) government misconduct; and (3) incorrect sentence. (Rec. Doc. 534). On December

18, 2018 the Court denied Deville’s motion to vacate. (Rec. Doc. 591). Deville now brings the

instant pro se motion requesting the Court to unseal her sentencing transcript because she

intends to move the Fifth Circuit to show cause that her § 2255 motion was timely. (Rec. Doc.

647, p. 1).

        The Court denied Deville’s motion to vacate the sentence upon review of the merits of

each of the three grounds alleged by Deville. (Rec. Doc. 591, p. 3). The Court found that not

                                              1 of 2
only was defense counsel’s performance above the objective standard of reasonableness, but also

Deville was in no way prejudiced by her counsel’s representation. (Id. at 5). The Court also

found that Deville’s claims of government misconduct and incorrect sentence were barred by the

waiver contained in her plea agreement. (Id. at 6). Considering that the Court denied Deville’s §

2255 motion on the merits, the Court denies Deville’s Motion Requesting This Court Unseal

Pertinent Documents (Rec. Doc. 647) timeliness argument is moot.

       The defendant is requesting that the transcripts of her sentencing be unsealed. However,

the sentencing was never transcribed. Because she retained counsel, there would have to be

determination of the defendant's pauper status prior to the transcript being prepared at the

government's expense. Furthermore, the defendant would have to show that the appeal is not

frivolous and presents a substantial question, which she has not.

       Accordingly;

       IT IS ORDERED that the Motion Requesting This Court Unseal Pertinent

Documents (Rec. Doc. 647) filed by Defendant Sabrina Deville is DENIED.

       New Orleans, Louisiana this 4th day of June 2019




                                                        ____________________________________
                                                                    JAY C. ZAINEY
                                                           UNITED STATES DISTRICT JUDGE




                                               2 of 2
